Per Curiam.

The sum of $34.72 sued for represents payment of sales taxes which the defendant received with knowledge that said sum represented payment of city sales taxes. Such moneys were the property of the plaintiff, the City of New York, and the defendant was under a legal obligation to pay the same to the city. It is settled law that where one receives money that rightfully belongs to another the law creates a debt and implies a promise on the part of the person who has received the money to pay it over to the rightful owner (Cohen v. City Co. of New York, 283 N. Y. 112-115).
The judgment should be reversed, with $30 costs, and judgment directed for plaintiff for the sum of $34.72 as demanded in the summons, with interest and costs.
Hofstadter, Eder and Schreiber, JJ., concur.
Judgment reversed, etc.